Contract; bids; bidder’s rights; negotiations broken off by Government. — Plaintiff sues to recover expenses incurred in preparing its proposal and for loss of anticipated profits on the ground that the Air Force, in ending negotiations without accepting its bid, acted arbitrarily and breached its implied contract to award the contract to the lowest responsible bidder. Defendant contended that it was entitled to break off negotiations at any time before an acceptable offer is submitted. The case came before the court on the parties’ cross-motions for summary judgment and, upon con*696sideration thereof, together with oral argument by counsel, and on the basis of the decision in United States v. McShain (D.C. Cir.), 258 F. 2d 422, cert. denied 358 U.S. 832 (1958), the court, on May 12, 1961, denied plaintiff’s motion, granted defendant’s like motion, and dismissed the petition.